      Case: 1:20-cv-00010 Document #: 1 Filed: 01/02/20 Page 1 of 4 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

MICHAEL T. HAFFNER, as Trustee of the                  )
CHAUFFEURS, TEAMSTERS & HELPERS                        )
LOCAL UNION NO. 301 HEALTH &                           )
WELFARE FUND and as Trustee of the                     )
CHAUFFEURS, TEAMSTERS & HELPERS                        )      Case No.
LOCAL UNION NO. 301 PENSION FUND,                      )
                                                       )
                                  Plaintiffs,          )
                                                       )      Judge
      v.                                               )
                                                       )
ORIENT EXPRESS SERVICE COMPANY,                        )
                                                       )
                                                       )
                                  Defendant.           )

                                   COMPLAINT

      Now come the Plaintiffs, Michael Haffner as Trustee of the Chauffer’s,

Teamsters, & Helpers Local Union No. 301 Health & Welfare Fund, et al., by their

attorney, Nicholas E. Kasmer of McGann, Ketterman, and Rioux, complaining of the

Defendant, Orient Express Service Company, and allege as follows:


      1.     This action arises under Section 502 of the Employee Retirement Income

Security Act and Section 301 of the Taft-Hartley Act. (29 U.S.C. §§1132 and 185).

Jurisdiction is founded on the existence of questions arising thereunder.
       Case: 1:20-cv-00010 Document #: 1 Filed: 01/02/20 Page 2 of 4 PageID #:2




        2.    The Chauffer’s, Teamsters, & Helpers Local Union No. 301 Health &

Welfare Fund and Chauffer’s, Teamsters, & Helpers Local Union No. 301 Health &

Pension Fund ("Trust Funds") receive contributions from numerous employers

pursuant to Collective Bargaining Agreements between the employers and the

Chauffer’s, Teamsters, & Helpers Local Union No. 301, ("Union"), and therefore, are

multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 36990 N.

Green Bay Road, Waukegan, Illinois, and venue is proper in the Northern District of

Illinois.


        3.    Orient Express Service Company, is an employer engaged in an industry

affecting commerce that entered into agreements requiring Orient Express Service

Company, to pay fringe benefit contributions to the Trust Funds.


        4.    Orient Express Service Company, is required to pay liquidated damages,

interest, reasonable attorney fees, court costs, and other reasonable amounts incurred in

the collection process.


        5.    Orient Express Service Company, must submit a monthly contribution

report listing the hours worked by its carpenter employees, and the fringe benefit

contributions owed to the Trust Funds. Orient Express Service Company, must also

submit payment of the corresponding fringe benefit contributions listed on its monthly

contribution report to the Trust Funds.

                                            2
        Case: 1:20-cv-00010 Document #: 1 Filed: 01/02/20 Page 3 of 4 PageID #:3




        6.     Orient Express Service Company, breached the provisions of the

Collective Bargaining Agreements and the Trust Agreements by failing to submit

payments for the months of January 2019 through the present.


        7.     Plaintiffs have complied with all conditions precedent in bringing this

suit.


        8.     Plaintiffs have been required to employ the undersigned attorneys to

compel payment of the amounts owed and obtain the missing contributions reports.


        9.     Orient Express Service Company, is obligated to pay the attorney and

auditor fees and court costs incurred by the Plaintiffs pursuant to the Collective

Bargaining Agreements, the Trust Agreements and/or 29 U.S.C. §1132(g)(2)(D).


        10.    According to the Collective Bargaining Agreement, the Trust Agreements

and/or 29 U.S.C. §1132(g), Orient Express Service Company, is obligated to liquidated

damages and interest on the amounts of the delinquent contributions.


        11.    Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are entitled to an amount

equal to the greater of:

        (a)    double interest; or
        (b)    interest plus liquidated damages.

        WHEREFORE, Plaintiffs pray:




                                             3
     Case: 1:20-cv-00010 Document #: 1 Filed: 01/02/20 Page 4 of 4 PageID #:4




      A. That the Defendant, Orient Express Service Company, to pay contributions
         the months of January 2019 through the present.

      B. That Defendant, Orient Express Service Company, be ordered to pay the
         attorney fees and costs incurred by the Plaintiffs.

      C. That Defendant, Orient Express Service Company, be ordered to pay
         liquidated damages and interest.

      E. That Plaintiffs have such other and further relief as by the Court may be
         deemed just and equitable all at the Defendant's cost.


                                        Respectfully Submitted,

                                        Attorneys for the Plaintiffs

                                              s/Nicholas E. Kasmer
                                        By: ________________________
                                              Nicholas E. Kasmer

Nicholas E. Kasmer
Attorney for Plaintiffs
Whitfield McGann & Ketterman
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601




                                           4
